IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 19, 2008
                                     No. 07-60501
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

HAMZAH ABDEL AL JAROSHIEH

                                                  Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A97 625 309


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Hamzah Abdel Al Jaroshieh, who claims Palestinian nationality and
carries a Jordanian passport, petitions for review of the Board of Immigration
Appeals’ (BIA’s) decision denying his application for asylum, withholding of
removal, protection under the Convention Against Torture (CAT), and voluntary
departure. The BIA adopted the immigration judge’s (IJ’s) decision “to the
extent that” the IJ found that Al Jaroshieh “had not met his burden of proof.”



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 07-60501

        Al Jaroshieh claims that he was persecuted by Israeli authorities and by
the Palestinian Authority (P.A.) when he was living in the West Bank because
he gave several public speeches in which he criticized the negotiations to end the
armed conflict between Israelis and Palestinians. He contends that both the
Israeli authorities and the P.A. repeatedly went to his house to question him
about his political views opposing the peace negotiations. He says that there
was a warrant for his arrest and that, on one occasion, Israeli forces burned the
kitchen in his residence. He acknowledges that he was never arrested and was
never even questioned by representatives of either Israel or the P.A. Moreover,
between the time he arrived in the United States in 2001 and the giving of his
testimony at the hearing on his application in 2004, representatives of the
authorities made no inquiry of his family concerning his whereabouts.
        If the BIA has made no error of law, we will affirm its conclusion if it is
based     on   the   evidence   presented    and   is   substantially   reasonable.
Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 351 (5th Cir. 2002). We will reverse
only if the evidence compels a contrary conclusion. Carbajal-Gonzalez v. I.N.S.,
78 F.3d 194, 196 (5th Cir. 1996).
        To demonstrate persecution, the applicant must show “that harm or
suffering will be inflicted upon [the applicant] in order to punish him for
possessing a belief or characteristic a persecutor sought to overcome.” Roy v.
Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004) (internal quotation marks and
punctuation omitted). Denigration, harassment, and threats do not amount to
persecution.    Eduard v. Ashcroft, 379 F.3d 182, 187 n.4 (5th Cir. 2004).
Persecution “does not encompass all treatment that our society regards as
unfair, unjust or even unlawful or unconstitutional.” Majd v. Gonzales, 446 F.3d
590, 595 (5th Cir. 2006) (internal quotation marks omitted).
        The “well-founded fear” requirement has both a subjective and objective
component. Mikhael v. INS, 115 F.3d 299, 304 (5th Cir. 1997). The applicant



                                         2
                                 No. 07-60501

must subjectively fear persecution, and that subjective fear must be objectively
reasonable. Eduard, 379 F.3d at 189.
      The record does not compel the conclusion that the authorities’ treatment
of Al Jaroshieh rose to the level of persecution or that Al Jaroshieh has a well
founded fear of future persecution. Additionally, because Al Jaroshieh has not
satisfied the standard for asylum, it follows that he cannot meet the higher
burden required for withholding of removal. See Eduard, 379 F.3d at 186 n.2.
      Al Jaroshieh’s brief did not address the question whether it was error to
have denied him relief under CAT or voluntary departure. Accordingly, we deem
those issues to have been waived. Zhu v. Gonzales, 493 F.3d 588, 593, n.10 (5th
Cir. 2007).
      PETITION DENIED.




                                       3